Citation Nr: 1709731	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus. 

In July 2014, the RO granted the Veteran's claim for entitlement to service connection for tinnitus and assigned a 10 percent rating effective September 29, 2011.  This action resolved the claim for service connection for tinnitus previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file does not reveal any additional documents pertinent to present appeal.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for bilateral hearing loss, the Board will not discuss further whether those duties have been accomplished 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a) , 3.309(a).  See also VA Adjudication Procedures Manual, IV.ii.2.B.2.b. (March 2, 2017) (listing sensorineural hearing loss as an organic disease of the nervous system); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that he developed bilateral hearing loss, such as problems hearing the television and people speaking, as a result of in-service noise exposure.  The Board notes that the Veteran's military occupational specialty (MOS) was aircraft captain and mechanic, and that he contends that he worked on flight decks without hearing protection.  

In the September 1961 enlistment examination, the Veteran's ears and drums were noted as clinically normal and whisper test results showed a score of 15/15.  

In January 1962, the Veteran received an additional whisper voice test, where the results showed a score of 15/15.  However, an additional audiological test revealed a hearing disability in his right ear and a hearing abnormality in his left ear using pure tone thresholds, in decibels, as follows:

Hertz

500
1000
2000
3000
4000
Right
35
35
30
10
15
Left
25
35
20
10
10

At his December 1963 separation examination, the Veteran did not endorse any hearing problems, and pure tone thresholds (measured in ISO units) were as follows:

Hertz

500
1000
2000
3000
4000
Right
5(-10)
0(-10)
0 (-10)
0 (-10)
-5 (-10)
Left
10(-5)
0(-10)
0 (-10)
5 (-10)
-5 (-10)

Audiological evaluations during the Veteran's military service took place prior to October 31, 1967.  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to this date were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  In the audiometric tables above, ASA units are indicated in parentheses.

Post-service, the Veteran was afforded a VA examination in December 2011 that revealed pure tone thresholds, in decibels, as follows:

Hertz

500
1000
2000
3000
4000
Right
25
45
65
75
80
Left
20
35
60
60
65

Speech recognition scores were 92 percent for the right ear, and 94 percent for the left ear.  The Veteran stated that he had to have the television and radio on loud, and that he had a difficult time communicating with his family.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that there was a reasonable nexus between the Veteran's hearing loss and military noise exposure because his hearing was normal at the time of separation, and onset of hearing loss symptoms was remote in time to noise exposure while in the military.  The examiner noted that the Veteran received a whisper test at enlistment, which was within normal limits.  She explained that although there was no enlistment audiogram, the pure tone thresholds at separation were so low, that threshold shifts while on active duty would not have been possible.  Further, the examiner noted that STRs were negative for complaints or treatment for a hearing condition.  The examiner acknowledged that acoustic trauma was conceded, and cited to a 2006 Institute of Medicine (IOM) study that found no scientific support for delayed onset hearing loss.

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  As an initial matter, the Board finds that the preponderance of the evidence supports a current hearing loss disability and in-service noise exposure.  Thus, the dispositive issue is whether there is a nexus between the two. 

The December 2011 VA examiner's opinion reflects a lack of a relationship between the current hearing loss disability and the in service noise exposure.  Specifically, the examiner noted normal hearing at entrance, and although the hearing test provided on entry was a whisper test, the examiner concluded that the thresholds at separation were so low that threshold shift while on active duty would not have been possible.  Significantly, however, the VA examiner did not address the January 1962 in-service audiometric readings.  Those readings show a hearing loss disability in the right ear and abnormal hearing in the left ear.  See Hensley (defining normal hearing loss); McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board" with a basis for discerning the significance of the contemporaneously recorded audiology test results").  Although an examiner is not required to consider every piece of favorable evidence, in order for the opinion to be probative the examiner must rely on an accurate factual history.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  Here, given the VA examiner's failure to address evidence of a chronic disease in-service, i.e., the January 1962 in-service audiogram demonstrating hearing loss, the Board finds that the examiner's opinion is flawed because it is based on the inaccurate factual premise.  The opinion is therefore of little, if any, probative weight.

The Board is thus left with evidence of a chronic disease in service and the same chronic disease diagnosed after service with regard to the right ear, and evidence of abnormal hearing in the left ear during service and current left hearing loss disability.  There is also lay evidence suggesting a nexus between the current bilateral hearing loss and service, specifically, lay testimony of some continuity of hearing loss symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").

Given the evidence in favor of service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


